[Cite as State v. Kelly, 2018-Ohio-378.]


                                       kellyCOURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                       JUDGES:
                                                    Hon. Patricia A. Delaney, P. J.
        Plaintiff-Appellee                          Hon. John W. Wise, J.
                                                    Hon. Craig R. Baldwin, J.
-vs-
                                                    Case No. 17 CAA 04 0023
JERMAINE KELLY

        Defendant-Appellant                         OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 16 CR I 07 0351


JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                          January 30, 2018



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

CAROL HAMILTON O'BRIEN                          WILLIAM T. CRAMER
PROSECUTING ATTORNEY                            470 Olde Worthington Road
DOUGLAS N. DUMOLT                               Suite 200
ASSISTANT PROSECUTOR                            Westerville, Ohio 43082
140 North Sandusky Street, 3rd Floor
Delaware, Ohio 43015
Delaware County, Case No. 17 CAA 04 0023                                                    2

Wise, J.

       {¶1}   Defendant-Appellant Jermaine Kelly appeals his conviction on two counts

of murder entered in the Delaware County Court of Common Pleas following a jury trial.

       {¶2}   Plaintiff-Appellee is the State of Ohio.

                                  STATEMENT OF THE CASE

       {¶3}   On July 22, 2016, the Delaware County Ohio Grand Jury returned a joint

indictment against co-defendants Jermaine Kelly and Reginald Conley. The indictment

charged Appellant Kelly with two counts of Murder; Count One in violation of R.C.

§2903.02(A) and Count two in violation of R.C. §2903.02(B), both unclassified felonies,

Count Three: Intimidation of a Witness, in violation of R.C. §2921.04(B)(2), a third-degree

felony, and two counts of Having a Weapon Under Disability in violation of R.C.

§2923.13(A)(4).    Counts One, Two, and Three also each carried a Gang Affiliation

Specification in violation of R.C. §2941.142 and Firearm Specifications, in violation of

R.C. §2941.145.

       {¶4}   Prior to trial, the defendants moved to sever their trials. Following an

evidentiary hearing, the motions were denied. The trial court also held an evidentiary

hearing on the defendants' motions in limine to exclude evidence of Conley's involvement

in a double homicide with Gervins. Again, the trial court denied the motions.

       {¶5}   Appellant waived his right to a jury trial as to the gang specifications related

to Counts One, Two, and Three, and his right to a jury trial as to the having weapons

under disability charges. Those charges were tried to the court. The murder and

intimidation charges along with the firearm specifications were all tried to a jury, with the

trial commencing on March 6, 2017 and continuing through March 7, 8, 9 and 10, 2017.
Delaware County, Case No. 17 CAA 04 0023                                                   3


At trial, the jury heard the following account of the events which took place on November

9, 2012, which led to the above charges:

       {¶6}   Victoria Hilbrands testified that on November 9, 2012, she lived at 6901

Redbank Rd. in Galena, Ohio. Around 5:30 P.M. she heard a loud banging on the door.

T. at 254-255. She could not initially see anyone outside the door. However, she heard a

man, later identified as Dontee Gervins, yelling that he had been shot and asking to be

let in. T. at 256. Mrs. Hilbrands immediately called 911. T. at 257. That call was placed at

5:43 P.M. T. at 284. While on the phone with 911, Mrs. Hilbrands could hear Gervins on

his cell phone. Gervins repeatedly said "I won't tell anybody" to the person with whom he

was speaking. T. at 260.

       {¶7}   Gale Dunlap testified that she lived on Gorsuch Rd. This is a short distance

from the Hilbrands' residence on Redbank Rd. T. at 346-347. On November 9, 2012

Dunlap was returning home from work sometime after 5:00 P.M. when a vehicle pulled

out of the Hilbrands driveway. The vehicle exited the driveway in a manner that forced

her to brake her vehicle. T. at 350. She described the vehicle as a light blue or gray

sedan but could not identify who was driving or how many occupants were in the vehicle.

T. at 351. Mrs. Dunlap was behind the vehicle for a short period of time. During this time,

the vehicle failed to stop at two stop signs. T. at 353. Around this same time Mrs. Dunlap

saw a squad traveling toward the location where the shooting had occurred. Mrs. Dunlap

was unable to positively identify the vehicle but testified it was consistent with that later

found to be used by Reginald Conley. T. at 356.

       {¶8}   Deputy Charm Johnson (also referred to in the record by her maiden name

as "Charm Miller") testified that she was the first person to arrive at the Hilbrands'
Delaware County, Case No. 17 CAA 04 0023                                               4


residence after the shooting. T. at 284-286. She arrived at approximately 5:50 P.M. T. at

299. Dep. Johnson found Gervins laying on the front porch of the Hilbrands' residence.

T. at 286. Gervins appeared very weak, indicated he had been shot, but was unable to

verbalize his name or other information at that time. T. at 286. Gervins' cellphone was

lying next to him on the porch and Dep. Johnson could hear a female voice on the line.

T. at 287. Shortly thereafter, Dep. Johnson notified medics that the scene was safe and

they could approach to aide Gervins. T. at 288.

       {¶9}   Brooks Church testified that he was one of the first medics who arrived at

the residence. T. at 326. Church described Gervins as scared, very alert, barely able to

speak, but could speak a little in between breaths. T. at 328. Church asked Gervins where

the shooting occurred. Gervins responded "here" and gestured as if to indicate near the

residence. T. at 330. When asked, Gervins indicated that he knew who shot him. T. at

330.

       {¶10} Detective Charles Gannon was the first officer to arrive on scene after

Deputy Johnson. He testified he became involved in the investigation at 5:42 P.M. on

November 9, 2012. T. at 1190. He was on his way home when the 911 call was placed,

but he was the closest detective to 6901 Red Bank Rd. T. at 1190. When Det. Gannon

arrived at the scene, medics were working on Mr. Gervins and he was still alive. T. at

1194. Shortly after Det. Gannon arrived, Gervins' cellphone began ringing and "Wifey"

was displayed as the caller on the screen of the cell phone. T. at 1200. Det. Gannon had

a brief conversation with Amber Bland and ended the call to continue his work on the

scene. T. at 202-1203. Det. Gannon finished assisting processing the scene and
Delaware County, Case No. 17 CAA 04 0023                                                   5


documented what occurred. T. at 1203-1212. After his work at the scene was completed,

he drove to Riverside hospital. T. at 1217.

       {¶11} At the hospital, Det. Gannon learned that Dontee Gervins had been living

with his fiancé, Amber Bland, on the near-east side of Columbus, Ohio. T. at 376. Gervins

was selling marijuana to pay the bills and was associated with a gang called the Bloods.

T. at 377. During this same time frame, Ms. Bland informed him that Gervins and her

brother (Richard Bland) were closely associated with a man named Reginald Conley. T.

at 378. He learned Conley went by the street name "Twice." T. at 378.

       {¶12} Ms. Bland explained that late in the morning on November 9, 2012, Gervins

and Ms. Bland ordered pizza and "chilled" at their residence with his friend "Blaze" (later

identified as Domino Mack) and Blaze's girlfriend. T. at 379. After they finished eating

pizza, Gervins received a phone call and stated that he had to leave but would be back.

T. at 380. Before Gervins left, Ms. Bland heard him go into the laundry room and retrieve

an unknown quantity of money from a safe in the ceiling. T. at 381-382. Shortly thereafter,

Gervins left with Blaze and Blaze's girlfriend. Ms. Bland then fell asleep with her children.

T. at 383.

       {¶13} Several hours later, Ms. Bland was awoken by a phone call from Gervins.

T. at 383. When she answered the phone, he immediately stated "Babe, I've been shot"

and hung up the phone. T. at 383. This call was placed at 5:44 P.M. Ms. Bland

immediately called him back and had a short conversation with him. Gervins sounded

scared and out of breath. T. at 384.

       {¶14} When Ms. Bland called him back, Gervins stated that he had been shot and

that he was in New Albany. When Ms. Bland asked if he knew who shot him, Gervins
Delaware County, Case No. 17 CAA 04 0023                                                  6


stated that it was "Ice" who shot him and that she was not to tell anyone. She stayed on

the phone with him until the paramedics arrived a few minutes later and the phone was

hung up. T. at 385.

       {¶15} Ms. Bland went to the hospital to be with Gervins and was accompanied by

a number of his friends and family. One individual she spoke with at the hospital was

"Blaze." T. at 387. Because "Blaze" was the last person she had seen Mr. Gervins with

that day, she spoke with him about what had transpired. She then provided that

information to Gervins' sister (Dena Bronaugh) and to detectives from the Delaware

County Sheriff’s Office. T. at 387- 388.

       {¶16} Ms. Bland stayed with Mr. Gervins at the hospital most of the week that

followed the shooting. During that time he was intubated and unable to breath without the

assistance of a tube down his throat. Ultimately, Mr. Gervins succumbed to his injuries

on November 18, 2012. T. at 389.

       {¶17} Dr. Gerston testified that Gervins was shot in the lower-mid back. The bullet

travelled at an upward trajectory perforating the liver and the right lung of Gervins. T. at

472-474. This would have caused continuous internal bleeding, difficulty breathing, and

immobility in a matter often to fifteen minutes. T. at 475. Despite efforts to save Gervins'

life, he ultimately died as a result of the gunshot wound to the back. T. at 477.

       {¶18} In the days immediately after the shooting, Detectives from the Delaware

County Sheriff’s Office began to make use of the leads provided by Gervins' family at the

hospital. Det. Gannon used the contact information provided by Gervins' family and

subpoenaed Conley's call detail records for the relevant timeframe. T. at 1219-1220.

When he received information that Jermaine Kelly may have been involved in the
Delaware County, Case No. 17 CAA 04 0023                                              7


shooting, he obtained historical cell phone records for Kelly as well. T. at 1221. Det.

Gannon also subpoenaed Gervins' cellphone records.

      {¶19} The records identified numerous calls between Conley and Gervins and

between Conley and Kelly on the date of the shooting. These records were ultimately

given to Det. Moledor for cell phone mapping. T. at 1223. Det. Moledor was able to map

the locations of cell phones belonging to Dontee Gervins, Jermaine Kelly, and Reginald

Conley around the time Gervins was shot.

      {¶20} Generally speaking, all three phones were in the area of the Wilson Market

on the near east side of Columbus approximately one hour before the shooting. Between

5:00 P.M. and 5:45 P.M. all three phones can be seen traveling northbound out of

Columbus. At 5:33 P.M. Kelly's phone connected to a cell phone tower approximately 2.7

km. from the location of the shooting. That tower would have been the closest to Kelly

when the call was made. T. at 981. By approximately 6:00 P.M. Kelly and Conley's phones

can both be seen traveling southbound back into the Columbus area. No data from the

cell phone mapping was inconsistent with Conley and Kelly being present at the shooting

on Redbank Rd. T. at 985.

      {¶21} Around the time of Gervins' death, investigators were attempting to identify

possible suspects and motive for the shooting. Det. Gannon learned that approximately

ten days prior to the shooting, Gervins had been involved in a shooting on Gault St. in

Columbus. Det. Gannon obtained records from Columbus Police regarding the Gault

Street shooting and learned that Gervins was suspected as being the driver in a robbery

that ultimately resulted in the death of two individuals. T. at 1238. The information

indicated a man named "Twice" was also involved in the Gault St. shooting. The fact that
Delaware County, Case No. 17 CAA 04 0023                                                  8


both shootings involved someone with the street name "Twice" and Gervins led him to

interview Mary Page and Jonathan Dantzler. T. at 1239-1240.

         {¶22} Mary Page testified that in 2012 she allowed Gervins to sell drugs out of her

residence. T. at 732. This residence was across the street from an apartment complex on

Gault St. in Columbus, Ohio. T. at 734. Page testified that in the days leading up to the

death of Gervins, men identified as "Twice" and "Jesus" (whom she later identified as

Jonathan Dantzler) came to her residence with Gervins. T. at 734-736. "Twice" and

Dantzler asked Page to knock on the door of a crack dealer she knew in the Gault St.

Apartments. The plan was that Conley and Dantzler would then rob the dealer at gunpoint,

while Gervins would remain in the car to facilitate their escape. T. at 735, 739-740.

         {¶23} Page explained that when she, Dantzler, and "Twice" approached the door

to the residence, she knocked on the door and inquired of an occupant if she could buy

drugs. When she was told no by the occupant, she asked to use the bathroom. T. at 739.

When she was told she could not use the bathroom, "Twice" and Dantzler began shooting

into the apartment and went inside. Page did not enter the residence and instead fled the

scene.

         {¶24} When Page arrived home, she saw "Twice" and Dantzler get into the car

with Gervins and drive off. T. at 740. Page explained that when she saw "Twice" and

Gervins later in the day, "Twice" told her not to say anything and told her to implicate two

dark skinned guys if questioned about the robbery. T. at 743. At this time, Gervins gave

her some drugs. Neither Gervins, Dantzler, nor "Twice" were dark skinned. T. at 744.

         {¶25} Later that day, Page learned that someone had been killed in the shooting

and one person was critically injured. T. at 743. Shortly thereafter, Columbus Police
Delaware County, Case No. 17 CAA 04 0023                                                 9


arrived at her home and arrested her for her involvement in the robbery. She initially told

investigators it was two dark-skinned guys who put her up to it, but decided to tell the

truth a few moments into her six minute interview. T. at 745. She later identified Gervins

as the driver, Dantzler as "Jesus", but did not know who "Twice" was. T. at 756. Page

ultimately pled guilty to manslaughter with a firearm specification and testified against

Dantzler at his trial. T. at 728-729.

       {¶26} Dantzler testified that he was convicted for two counts of homicide arising

out of the Gault St. shooting described by Mary Page. T. at 1072. He stated that on the

day of the Gault St. shooting, he went to the Gault St. residence in question with Reginald

Conley ("Twice"), Gervins, and Page. T. at 1075. Dantzler explained that Gervins drove

him, Conley, and Page to the Gault St. residence and that Gervins remained in the car

while Page, Conley and he went up to get drugs from the apartment. T. at 1076. Dantzler

was arrested a few days after the shooting.

       {¶27} On the day Gervins was shot, Dantzler was incarcerated awaiting trial for

the Gault St. shootings. T. at 1072. While incarcerated, Dantzler placed a phone call to

his brother Jermaine Kelly (who goes by "Mac Maine" and "Maine"). T. at 1069, 1073. On

that call, Kelly informed Dantzler that he was “just with Twice." Kelly then stated "I hope

we shoot good." Kelly then informed Dantzler that they "shot a little deer." T. at 1168-

1169. This call was placed on November 9, 2012 at 6:34 P.M. and occurred less than an

hour after Gervins' shooting. In a call to his mother, Kelly acknowledged his participation

in this call. T. at 1160.

       {¶28} As part of the investigation, investigators attempted to locate the vehicle

described by Gale Dunlap. Det. Gannon testified he located a traffic citation issued to
Delaware County, Case No. 17 CAA 04 0023                                                 10


Reginald Conley in August of 2012. The ticket indicated Conley was driving a 2006 Ford

Fusion, green in color, with a plate matching the one he borrowed from Christopher Hall.

T. at 1232-1233. This prompted detectives to interview Christopher Hall.

       {¶29} Christopher Hall testified that he knew Reginald Conley as "Reggie Two

Times" and "Twice" in mid to late 2012. T. at 531. Hall explained that in 2012, he owned

a green Ford Fusion that he had lent to Conley. T. at 532, 536. Conley had possession

of the vehicle for at least several weeks. In late 2012, Hall received a phone call that he

could retrieve the vehicle. T. at 537. However, Hall was unable to retrieve the vehicle

because the Columbus Police impounded it prior to his arrival. T. at 538. This vehicle was

later turned over to the Delaware County Sheriff’s Office for processing. T. at 566.

       {¶30} BCI Supervising Agent Gary Wilgus testified he processed the vehicle Hall

provided Conley during the timeframe in question. T. at 566. As part of the processing of

that vehicle, Agent Wilgus photographed the interior and exterior of the vehicle. T. at 568-

.585. Additionally, he attempted to locate the presence of gunshot residue, blood, and

latent fingerprints. T. at 571-594. He explained that had a firearm been discharged inside

the motor vehicle, there would have been gunshot residue present. T. at 581. Ultimately,

no evidence of gunshot residue or blood was located on the vehicle itself. T. at 590-591;

620.

       {¶31} While no gunshot residue was identified on the vehicle itself, Agent Wilgus

documented a blue Champion sweatshirt in the backseat of the vehicle he processed. T.

at 571. When the sweatshirt was forensically processed, gunshot residue and the DNA

of Reginald Conley were found on it. T. at 637-644; 687-689. Daniel Steiner also testified
Delaware County, Case No. 17 CAA 04 0023                                                   11


that fingerprints lifted by Agent Wilgus from inside the vehicle were left by Conley. T. at

718.

        {¶32} During the course of the investigation, Reginald Conley made some

statements about what occurred in this case. When interviewed by Det. Gannon, he

identified himself as "Twice." T. at 1241. He stated that on the date of the shooting, he

received a call from Gervins. In response to that call, Conley met up with Gervins at the

Wilson Market. He stated Gervins was brought to the market by "Blaze" (Domino Mack);

the three waited there for the arrival of Conley's cousin. T. at 1243. After waiting with them

for a short time, Conley claimed he walked to his grandma's house a couple blocks away.

T. at 1244. Conley stated he had his phone with him all day and that if law enforcement

checked the records it would show him at his grandma's house near Wilson Market. T. at

1248.

        {¶33} In addition to speaking with law enforcement, Conley made statements to

Ms. Bland about Gervins' shooting. Ms. Bland testified she saw Conley, whom she also

knew as "Twice", on Near Year’s Eve of 2012 at an establishment called “The Moonlight."

T. at 392. When she saw him, he approached her and they discussed the shooting of

Gervins. T. at 395. He stated he was with Mr. Gervins when he went up to Delaware on

the day Gervins was shot. He further stated he had a gun on his person at the time

Gervins was shot. T. at 395. Ms. Bland identified Mr. Conley in the courtroom as the

person she knew as both Reginald Conley and "Twice." T. at 391.

        {¶34} Conley made additional statements regarding the incident to his cousin

Lamonte Rayford. Rayford is also the brother of Amber Bland. Rayford testified he

learned that Gervins, his sister's paramour, was shot while Rayford was incarcerated in
Delaware County, Case No. 17 CAA 04 0023                                                  12


Franklin County. T. at 784. He explained his sister, Amber Bland, told him what she knew

while he was at the Workhouse in Franklin County. This prompted Rayford to call "Twice"

(Reginald Conley) from jail. T. at 787.

       {¶35} During this call, Rayford discussed with Conley what had transpired with

Gervins and the Gault St. shooting for which Dantzler had been arrested. T. at 795.

Rayford commented to Conley that he heard Conley was out doing his "thug" too

(meaning committing the same offenses as Dantzler). After laughing, Conley stated "they

got my name in their mouth" (meaning individuals are accusing him of something). T. at

796-797. When the topic turned to the shooting of Gervins, Conley made some self-

aggrandizing comments and then laughed when Rayford suggested Conley had left

Gervins for dead. T. at 799.

       {¶36} Finally, statements were presented that Conley made to fellow inmate

Christopher Brookman. Christopher Brookman testified he was incarcerated at the

Delaware County Jail with Reginald Conley while both were awaiting disposition of their

criminal cases. T. at 921. Brookman explained that on one occasion an inmate "trustee"

at the jail had a brief conversation with Conley, which caused Conley to become upset.

T. at 923-24. When Brookman questioned Conley about why he was upset, Conley stated

he learned someone he knew on the street was going to testify that Conley had admitted

to the crime for which he was awaiting trial. T. at 926. Conley then indicated that "he never

should have trusted that weak-ass nigger. I shouldn't have never said nothing to him." T.

at 927.

       {¶37} Appellant also presented a number of Kelly's statements at trial. Detective

Arthur Kester, III, testified he interviewed Jermaine Kelly on two separate occasions. He
Delaware County, Case No. 17 CAA 04 0023                                                 13


was first interviewed on December 14, 2012. T. at 1153. During the interview Kelly denied

knowing anyone by the name of Reginald Conley, "Twice", or "Baby Twice." He further

denied knowing an individual by the name of Jonathan Dantzler, "Jesus" or "Baby Jesus."

T. at 1155. During the second interview with Kelly, Kelly requested to see the evidence

against him. When the Detectives produced a binder and started to go through the

evidence Kelly told them to shut the book and left the interview. T. at 1157.

       {¶38} Months after Gervins' shooting, Kelly also made statements to Lamonte

Rayford regarding Gervins' shooting. Rayford explained he met Kelly after his release

from prison and knew him as "Mac Maine." T. at 803. Rayford testified he began to see

Kelly daily at the "Taste of Chicago" pizza shop near where they lived. While Rayford

described himself as merely an acquaintance of Kelly, he explained his cousin "Meme"

(Demetrius Edwards) was very close to Kelly. T. at 806.

       {¶39} Rayford explained that on one occasion, Rayford and "Meme" began

discussing the Gervins shooting in the presence of Kelly. At that time, Kelly explained that

Gervins had to be killed because Gervins was going "to tell on some shit that went down."

Kelly explained that he had been the one who shot Gervins. He explained that Gervins

was taken to Delaware to go get money, and told he had to switch seats in the car. When

Gervins exited the car, Kelly shot him. T. at 807-809.

       {¶40} As part of the investigation, law enforcement forensically processed the

phones of Conley and Kelly. T. at 1113. The iPhone that was examined was associated

with the phone number (614) 316-1329. It contained numerous messages suggesting

Jermaine Kelly (Mac Maine) was using the phone in November and December of 2012.

This phone was taken from Kelly's person upon his arrest. T. at 1125-1129. The phone
Delaware County, Case No. 17 CAA 04 0023                                                14


was linked to a "Mac Maine" Facebook page with associated email addressed

JermaineKelly82@yahoo.com and MacMaine.3@yahoo.com. Kelly's phone also

included contact information for "Baby Twice."

       {¶41} Detective Ullom also examined the Blackberry Curve associated with phone

number (614) 701-0403 and taken from the person of Reginald Conley. T. at 1134. This

phone and corresponding number were provided to law enforcement by Conley during

his initial interview. T. at 1246. The data recoverable from the phone was quite limited as

it appears that the phone was newly activated on November I8, 2012 at approximately

6:48 P.M. T. at 1136-1137. Det. Gannon testified that Conley activated the cell phone the

same day Gervins died. T. at 1247.

       {¶42} At trial, Appellee also presented the testimony of Richard Bland. Mr. Bland

testified that he was the brother of Lamonte Rayford and Amber Bland. T. at 882. He

testified the street name of Reginald Conley was "Twice" and was familiar with Jermaine

Kelly being "Mac Maine." T. at 883. He explained that he didn't know Kelly very well, but

that Conley was his cousin. T. at 885. He testified that around the time Gervins was shot,

Conley was driving a greenish Ford Fusion that had a mirror missing on the passenger

side. T. at 888.

       {¶43} Appellee presented additional testimony relevant to the gang specification

at trial. Lamonte Rayford, a cousin to Reginald Conley, testified he has been a gang

member for most of his life in the Columbus area. He explained how individuals typically

join a gang. He explained that one can commit a variety of offenses (i.e., sell drugs, rob

people, or kill people) or they can be "blessed" into a gang if they have someone in their

family with sufficient tenure and rank in the gang. T. at 774. He further explained that
Delaware County, Case No. 17 CAA 04 0023                                                  15


gangs typically have certain geographic territory within the city that can affect which gang

individuals in the area join and one's family relationship has some bearing. T. at 775.

       {¶44} Based upon where he lived and whom he was related to, Rayford testified

he was a "Blood." However, he commonly associated with "Crips" who he knew to engage

in robberies, drug transactions, and other illicit acts. T. at 776. In 2012, Rayford was

associated with the "ATM Crips" ("Anytime Money Crips"); other members included

"Twice" (Reginald Conley), "Meme" (Demetrius Edwards), "Van" (Conley's brother), and

several others. The purpose of this gang was to get money by any means necessary. T.

at 777-778. Reginald Conley had "ATM" tattooed on his body to identify himself as a

member of this gang. T. at 779.

       {¶45} Outside the presence of the jury, Rayford explained that back in 2012 he

and Conley would consume and sell marijuana, codeine, methazine, pills, and powders

together. T. at 867. He explained that they got money for drugs by "hustling" (selling

drugs) and "robbing." T. at 868. On a number of occasions, he saw Conley sell drugs. T.

at 868. Hall also testified Conley sold drugs to support his own habit. T. at 554:1-3.

Rayford testified he committed a number of robberies with Conley in 2012. T. at 870.

When asked for the names of specific stores they robbed together, he indicated he would

rather not answer that question.

       {¶46} Outside the presence of the jury, Dantzler explained that he was from Trevitt

Heights, and the gang that controls that area is called the Crips. T. at 1085. He explained

that he was a Crip and that there were certain colors and signals associated with the

gang. T. at 1087. Dantzler explained that he would sell crack cocaine around his part of
Delaware County, Case No. 17 CAA 04 0023                                                   16


the city to make ends meet. T. at 1088. He explained that he also identified as an "ATM

Crip." T. at 1090.

       {¶47} At the close of the state's case, the prosecution voluntarily dismissed one

of Kelly's weapon-under-disability charges, while the court dismissed Conley's weapon-

under-disability charge pursuant to Crim.R. 29. The defendants were found guilty of all

the remaining charges and specifications.

       {¶48} At sentencing, the court sentenced both defendants to a mandatory term of

fifteen years to life for the first count of murder, plus six years mandatory consecutive time

for the firearm use and criminal gang specifications. The other counts were merged into

the murder pursuant to R.C. §2941.25. Additionally, as to Kelly, the court imposed a

concurrent term of thirty-six months on the weapon-under-disability count. The aggregate

prison term for both defendants was twenty-one years to life.

       {¶49} Appellant Kelly now appeals, assigning the following errors for review:

                                   ASSIGNMENTS OF ERROR

       {¶50} “I. THE TRIAL COURT VIOLATED APPELLANT'S DUE PROCESS RIGHT

TO A FAIR TRIAL AND CRIM.R. 14 BY DENYING APPELLANT'S MOTION TO SEVER

HIS TRIAL FROM THAT OF CODEFENDANT.

       {¶51} “II. APPELLANT WAS DEPRIVED OF HIS CONSTITUTIONAL RIGHTS TO

THE EFFECTIVE ASSISTANCE OF COUNSEL BY COUNSEL'S FAILURE TO RENEW

THE SEVERANCE ARGUMENT.

       {¶52} “III. APPELLANT'S CONVICTIONS FOR MURDER, INTIMIDATION, AND

HAVING A WEAPON UNDER DISABILITY, AND THE SPECIFICATIONS FOR
Delaware County, Case No. 17 CAA 04 0023                                                17


FIREARM USE, VIOLATE APPELLANT'S DUE PROCESS RIGHTS BECAUSE THEY

ARE NOT SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶53} “IV. APPELLANT'S CONVICTIONS FOR MURDER, INTIMIDATION, AND

HAVING WEAPONS UNDER DISABILITY, AND THE FIREARM SPECIFICATIONS,

ARE NOT SUPPORTED BY THE WEIGHT OF THE EVIDENCE.

       {¶54} “V. APPELLANT'S GUILTY FINDINGS ON THE CRIMINAL GANG

SPECIFICATIONS        VIOLATED     DUE     PROCESS      BECAUSE       THEY     ARE    NOT

SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶55} “VI. APPELLANT'S GUILTY FINDINGS ON THE CRIMINAL GANG

SPECIFICATIONS ARE NOT SUPPORTED BY THE WEIGHT OF THE EVIDENCE.”

                                                I.

       {¶56} In his First Assignments of Error, Appellant argues that the trial court erred

in denying his motion to sever his trial from his co-defendant. We disagree.

       {¶57} Defendants may be charged in the same indictment, pursuant to Ohio Crim.

R. 8(B) as follows:

       {¶58} Two or more defendants may be charged in the same indictment,

information or complaint if they are alleged to have participated in the same act or

transaction or in the same series of acts or transactions constituting an offense or

offenses, or in the same course of criminal conduct. Such defendants may be charged in

one or more counts together or separately, and all of the defendants need not be charged

in each count.

       {¶59} The law favors the joinder of defendants and the avoidance of multiple trials

because joinder conserves judicial and prosecutorial time, lessens the expenses of
Delaware County, Case No. 17 CAA 04 0023                                                    18


multiple trials, diminishes the inconvenience to witnesses, and minimizes the possibility

of incongruous results from successive trials before different juries. State v. Thomas, 61

Ohio St.2d 223, 400 N.E.2d 401 (1980).

       {¶60} In order to obtain a severance, a defendant needed to affirmatively

demonstrate prejudice by the joinder. Crim.R. 14.

       {¶61} Criminal Rule 14 provides, in pertinent part:

              If it appears that a defendant or the state is prejudiced by a joinder

       of offenses or of defendants in an indictment, information, or complaint, or

       by such joinder for trial together of indictments, information or complaints,

       the court shall order an election or separate trial of counts, grant a

       severance of defendants, or provide such other relief as justice requires. In

       ruling on a motion by a defendant for severance, the court shall order the

       prosecuting attorney to deliver to the court for inspection pursuant to Rule

       16(B)(1)(a) any statements or confessions made by the defendants which

       the state intends to introduce in evidence at the trial.

       {¶62} The United States Supreme Court has stated, “a district court should grant

a severance under Rule 14 only if there is a serious risk that a joint trial would compromise

a specific trial right of one of the defendants, or prevent the jury from making a reliable

judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539, 113 S.Ct.

933, (122 L.Ed.2d 317 1993). Even where the risk of prejudice is high, “less drastic

measures, such as limiting instructions, often will suffice to cure any risk of prejudice.” Id.

Indeed, “[a] request for severance should be denied if a jury can properly

compartmentalize the evidence as it relates to the appropriate defendants.” United States
Delaware County, Case No. 17 CAA 04 0023                                                   19

v. Causey, 834 F.2d 1277, 1287 (6th Cir. 1987). Thus, to prevail on his severance

argument, an appellant must show “compelling, specific, and actual prejudice from [the]

court's refusal to grant the motion to sever.” United States v. Saadey, 393 F.3d 669, 678

(6th Cir 2005), United States v. Driver, 535 F.3d 424, 427 (6th Cir. 2008).

       {¶63} When a defendant makes a pretrial Crim.R. 14 motion to sever, he is

required to renew the motion at the close of the state's case or the conclusion of all the

evidence so that the trial court can conduct a Crim.R. 14 analysis based on all of the

evidence presented at trial. State v. Rojas, 6th Dist. Lucas No. L-11-1276, 2013-Ohio-

1835, ¶ 34. Failure to renew the motion forfeits all but plain error on appeal. Id.; and see

State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 23 (an appellant

forfeits an error by failing to preserve an objection, but forfeiture does not extinguish a

claim of plain error under Crim.R. 52(B).)

       {¶64} We generally review a trial court's decision on a motion to sever for an

abuse of discretion. State v. Hand, 107 Ohio St.3d 378, 2006-Ohio-18, 840 N.E.2d 151,

¶ 166. But when the appellant forfeits an issue we review only for plain error. State v.

Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 62. Here, Reynolds's

trial counsel failed to renew his motion to sever after the state presented its case or at the

close of the evidence. Thus, he has forfeited all but plain error.

       {¶65} Plain error is error that affects substantial rights. Crim.R. 52(B). In

determining whether plain error occurred, we must examine the alleged error in light of

all of the evidence properly admitted at trial. State v. Hill, 92 Ohio St.3d 191, 203, 749

N.E.2d 274 (2001). Plain error should be found “only in exceptional circumstances and

only to prevent a manifest miscarriage of justice.” Id., citing State v. Long, 53 Ohio St.2d
Delaware County, Case No. 17 CAA 04 0023                                                 20


91, 372 N.E.2d 804 (1978), paragraph three of the syllabus. Plain error is not present

unless the outcome of the trial would have been different but for the complained of error.

State v. Gardner, 118 Ohio St.3d 420, 2008-Ohio-2787, 889 N.E.2d 995, ¶ 78.

       {¶66} Upon review, we find that the trial court did not err in denying the motion to

sever as the evidence against both defendants was similar. The cell phone record

evidence placed both defendants together with Gervins in the vicinity at the time the victim

was shot. Phone records were also produced showing that Conley called Kelly after he

set up the meeting with Gervins. Both defendants also had the same motive to silence

Gervins; to keep him from identifying Conley (Kelly’s cousin) as one of the shooters in the

Gault Street shooting and from testifying against Dantzler (Kelly’s brother).

       {¶67} Thus, joinder was proper, and the trial court did not commit any error, let

alone plain error, when it denied Appellant's motion to sever.

       {¶68} Appellant’s First Assignment of Error is overruled.

                                                II.

       {¶69} In his Second Assignment of Error, Appellant argues that he was denied the

effective assistance of counsel. We disagree.

       {¶70} More specifically, Appellant argues that his counsel was ineffective in failing

to renew the severance argument.

       {¶71} A claim of ineffective assistance of counsel requires a two-prong analysis.

The first inquiry is whether counsel's performance fell below an objective standard of

reasonable representation involving a substantial violation of any of defense counsel's

essential duties to appellant. The second prong is whether the appellant was prejudiced

by counsel's ineffectiveness. Lockhart v. Fretwell, 506 U.S. 364, 113 S.Ct. 838, 122
Delaware County, Case No. 17 CAA 04 0023                                                  21

L.Ed.2d 180( 1993); Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d

674 ( 1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373( 1989).

       {¶72} In order to warrant a finding that trial counsel was ineffective, the petitioner

must meet both the deficient performance and prejudice prongs of Strickland and Bradley.

Knowles v. Mirzayance, 556 U.S. 111, 129 S.Ct. 1411, 1419, 173 L.Ed.2d 251 (2009).

       {¶73} The United States Supreme Court discussed the prejudice prong of the

Strickland test:

              With respect to prejudice, a challenger must demonstrate “a

       reasonable probability that, but for counsel's unprofessional errors, the

       result of the proceeding would have been different. A reasonable probability

       is a probability sufficient to undermine confidence in the outcome.” Id., at

       694, 104 S.Ct. 2052. It is not enough “to show that the errors had some

       conceivable effect on the outcome of the proceeding.” Id., at 693, 104 S.Ct.

       2052. Counsel's errors must be “so serious as to deprive the defendant of

       a fair trial, a trial whose result is reliable.” Id., at 687, 104 S.Ct. 2052.

              Surmounting Strickland's high bar is never an easy task.” Padilla v.

       Kentucky, 559 U.S. 356, ––––, 130 S.Ct. 1473, 1485, 176 L.Ed.2d 284

       (2010). An ineffective-assistance claim can function as a way to escape

       rules of waiver and forfeiture and raise issues not presented at trial, and so

       the Strickland standard must be applied with scrupulous care, lest “intrusive

       post-trial inquiry” threaten the integrity of the very adversary process the

       right to counsel is meant to serve. Strickland, 466 U.S., at 689–690, 104

       S.Ct. 2052. Even under de novo review, the standard for judging counsel's
Delaware County, Case No. 17 CAA 04 0023                                                22


       representation is a most deferential one. Unlike a later reviewing court, the

       attorney observed the relevant proceedings, knew of materials outside the

       record, and interacted with the client, with opposing counsel, and with the

       judge. It is “all too tempting” to “second-guess counsel's assistance after

       conviction or adverse sentence.” Id., at 689, 104 S.Ct. 2052; see also Bell

       v. Cone, 535 U.S. 685, 702, 122 S.Ct. 1843, 152 L.Ed.2d 914 (2002);

       Lockhart v. Fretwell, 506 U.S. 364, 372, 113 S.Ct. 838, 122 L.Ed.2d 180

       (1993). The question is whether an attorney's representation amounted to

       incompetence under “prevailing professional norms,” not whether it

       deviated from best practices or most common custom. Strickland, 466 U.S.,

       at 690, 104 S.Ct. 2052.

       {¶74} Harrington v. Richter, 562 U.S. 86, 104–105, 131 S.Ct. 770, 777–778, 178

L.Ed.2d 624 (2011).

       {¶75} The United States Supreme Court and the Ohio Supreme Court have held

a reviewing court “need not determine whether counsel's performance was deficient

before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.” Bradley, 42 Ohio St.3d at 143, 538 N.E.2d 373, quoting Strickland, 466 U.S.

at 697, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

       {¶76} Upon review, and based on our disposition of Assignment of Error I finding

that joinder was proper in this matter and that Appellant was not prejudiced by same, we

find Appellant has failed in his burden to demonstrate a reasonable probability that, but

for counsel's failure to renew the motion to sever, the result of the proceeding would have

been different.
Delaware County, Case No. 17 CAA 04 0023                                                  23


       {¶77} Appellant’s Second Assignment of Error is overruled.

                                              III., IV.

       {¶78} In his Third and Fourth Assignments of Error, Appellant argues that his

convictions were against the manifest weight and sufficiency of the evidence. We

disagree.

       {¶79} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State v.

Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991). “The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

Jenks at paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99

S.Ct. 2781, 61 L.Ed.2d 560 (1979). On review for manifest weight, a reviewing court is to

examine the entire record, weigh the evidence and all reasonable inferences, consider

the credibility of witnesses and determine “whether in resolving conflicts in the evidence,

the jury clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.” State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983). See also, State v. Thompkins, 78 Ohio St.3d

380, 1997–Ohio–52, 678 N.E.2d 541. The granting of a new trial “should be exercised

only in the exceptional case in which the evidence weighs heavily against the conviction.”

Martin at 175.

       {¶80} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 237 N.E.2d

212 (1967). The trier of fact “has the best opportunity to view the demeanor, attitude, and
Delaware County, Case No. 17 CAA 04 0023                                                   24


credibility of each witness, something that does not translate well on the written page.”

Davis v. Flickinger, 77 Ohio St.3d 415, 418, 1997–Ohio–260, 674 N.E.2d 1159.

          {¶81} Appellant was convicted of murder, in violation of R.C. §2903.02(A), which

states:

                (A) No person shall purposely cause the death of another or the

          unlawful termination of another's pregnancy.

          {¶82} Appellant was also convicted of intimidation, in violation of R.C.

§2921.04(B)(2), having weapons while under disability and firearm specifications.

          {¶83} Upon review, we find that while Appellant does state in his Assignment of

Error that he is challenging these convictions, he does not address these convictions

separately in his argument. Pursuant to App.R. 12(A)(2), this Court may disregard an

assignment of error if the party raising it fails to argue the assignment separately in his or

her brief, as required by App.R. 16. This Court has no duty to rule on assignments of error

that are not adequately briefed. In re Brown (1989), 60 Ohio App.3d 136, 139, 573 N.E.2d

1217; North Coast Cookies, Inc. v. Sweet Temptations, Inc. (1984), 16 Ohio App.3d 342,

476 N.E.2d 388; also see Newburgh Heights v. Wheatley (Oct. 29, 1998), Cuyahoga App.

No. 72422, unreported. We therefore decline, in the absence of any argument or citation

to legal authority, to address Appellant’s challenge to his convictions on the intimidation,

having weapons while under disability and firearm specification counts other than as they

relate to his murder conviction.

          {¶84} Appellant, in the case sub judice, argues that the only evidence against him

were the cell phone records indicating that his phone was in the vicinity of the shooting
Delaware County, Case No. 17 CAA 04 0023                                                 25


when it occurred and his jail telephone call with Dantzler. Appellant argues that his

alleged statements to Rayford admitting that he killed Gervins were fabrications.

       {¶85} Upon review, this Court finds based on the testimony and evidence

presented at trial as set forth above, that the State presented proof beyond a reasonable

doubt that Appellant was guilty of the murder of Dontee Gervins.

       {¶86} The jury heard testimony from Lamonte Rayford that Appellant admitted to

him that he was involved in Gervins' murder. Further, evidence was presented as to cell

phone tower data which placed Appellant, his co-defendant Conley and Gervins together

in Delaware County. There was also ample evidence presented that Gervins was the

only witness to the Gault Street shootings who could have testified against Jonathan

Dantzler, who was in jail awaiting trial, and who could identify and inform the police that

Appellant was also involved those shootings.        Appellant also received a call from

Dantzler, who is Appellant’s brother, from the jail less than an hour after Gervins was

shot. During this call Appellant informed his brother that he was "just with Twice" and that

they "got a little deer" and that he “hope they shoot good.” (T. at 1168-1169).

       {¶87} The jury also heard ample evidence as to motive in this case. As stated

above, Gervins could identify co-defendant Conley, Appellant’s cousin, as one of the

shootings in the Gault Street crimes and could testify against Dantzler, Appellant’s

brother.

       {¶88} The jury was free to accept or reject any and all of the evidence offered by

the parties and assess the witnesses' credibility. “While the jury may take note of the

inconsistencies and resolve or discount them accordingly * * * such inconsistencies do

not render defendant's conviction against the manifest weight or sufficiency of the
Delaware County, Case No. 17 CAA 04 0023                                                  26

evidence.” State v. McGregor, 5th Dist. Ashland No. 15–COA–023, 2016–Ohio–3082,

2016 WL 2942992, ¶ 10, citing State v. Craig, 10th Dist. Franklin No. 99AP–739, 2000

WL 297252 (Mar. 23, 2000). Indeed, the jurors need not believe all of a witness'

testimony, but may accept only portions of it as true. Id. Our review of the entire record

reveals no significant inconsistencies or other conflicts in the State's evidence which

would demonstrate a lack of credibility of the witnesses sufficient to find the jury lost its

way to finding Appellant guilty.

       {¶89} Based on the foregoing, together with all of the evidence presented, we find

that Appellant's murder conviction was supported by sufficient evidence and that the jury

did not lose its way in finding Appellant guilty beyond a reasonable doubt.

       {¶90} Appellant's Third and Fourth Assignments of Error are overruled.

                                              V., VI.

       {¶91} In his Fifth and Sixth Assignments of Error, Appellant argues that his

convictions on the criminal gang specifications were against the manifest weight and

sufficiency of the evidence.

       {¶92} A gang specification under R.C. §2941.142 mandates a prison term of one,

two, or three years on an offender who commits a felony “that is an offense of violence

while participating in a criminal gang.”

       {¶93} Regarding the existence of a criminal gang requirement of the gang

specification, the state must prove that the “persons in the organization, association, or

group individually or collectively engage in or have engaged in a pattern of criminal gang

activity.” R.C. 2923.41(A)(3). See State v. Johnson, 10th Dist. No. 07AP-538, 2008-Ohio-

590, 2008 WL 384231, ¶41 (vacating the appellant's conviction on gang specification
Delaware County, Case No. 17 CAA 04 0023                                                 27


because of insufficient evidence for jury to find pattern of criminal gang activity due to

absence of testimony that members of the appellant's gang committed any of the type of

crimes listed in R.C. 2923.41(B)(1)); State v. Bickerstaff, 7th Dist. No. 09 JE 33, 2011-

Ohio-1345, 2011 WL 1004925, ¶58–60 (finding sufficient evidence to establish pattern of

criminal gang activity based on police detective and gang member testimony outlining the

felony offenses committed by members of the appellant's gang). Further, the state must

demonstrate the offense of violence was committed while participating in that criminal

gang. See State v. Smith, 6th Dist. No. L-15-1027, 2017-Ohio-776, 2017 WL 837080, ¶

49–50 (finding sufficient evidence to support conclusion that the offenses were committed

while the appellant participated in a criminal gang based on testimony regarding local

gang culture, the appellant's affiliation with a criminal gang, and the connection between

violence and gang status); State v. Yates, 8th Dist. No. 96774, 2012-Ohio-919, 2012 WL

759201, ¶ 22 (finding sufficient evidence that shooting was related to gang activity where

the appellant and other criminal gang members were “patrolling their territory” in a vehicle

when “they came upon the [pedestrian] victims” and the appellant “exchanged words”

with one of the pedestrians before shooting). Thus, gang-related testimony is not only

relevant but necessary for the state to prove a gang specification.

       {¶94} In the instant case, to prove the gang specification, the state needed to

show that Appellant committed the murder “while participating in a criminal gang.” See

R.C. §2941.142. Here, evidence demonstrated that Jonathan Dantzler, Richard Bland,

Reginald Conley and Lamonte Rayford were members of a gang known as the “ATM

Crips” and that such gang is a criminal gang. Conley and Dantzler both have ATM Crips

tattoos. Appellant is the brother of Dantzler and cousin of Conley. The jury found Appellant
Delaware County, Case No. 17 CAA 04 0023                                                 28


complicit in the murder of Gervins. Testimony was presented that Gervin’s murder was

committed to prevent him from testifying against Conley and Dantzler for their roles in the

Gault Street shootings.

       {¶95} Collectively, evidence of the above facts reasonably demonstrates that

Appellant committed or was complicit in the act of murder, at least in part, for the purpose

of assisting and/or furthering the interests of a criminal gang. Therefore, sufficient

evidence was presented at trial for the jury to find that the shooting occurred while

Appellant was participating in a criminal gang.

       {¶96} For these reasons, we find that sufficient evidence supported Appellant’s

criminal gang specification convictions, and his convictions were not against the manifest

weight of the evidence.

       {¶97} Accordingly, we overrule Appellant’s Fifth and Sixth Assignments of Error.

       {¶98} For the foregoing reasons, the judgment of the Court of Common Pleas of

Delaware County, Ohio, is affirmed.

By: Wise, J.

Delaney, P. J., and

Baldwin, J., concur.

JWW/d 0122